Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (the “Agreement”) is entered into as of May 27, 2015,
by and between Regional Management Corp., a Delaware corporation (collectively
with each of its subsidiaries and affiliates, the “Company”), and A. Michelle
Masters (the “Executive”). The Company and Executive may be referred to
individually as a “Party” and collectively as the “Parties”.

WHEREAS, Executive served as Senior Vice President of Strategic Operations and
Initiatives for the Company;

WHEREAS, Executive has, subject to the terms of this Agreement, tendered her
resignation from the Company, and the Company has accepted Executive’s
resignation, effective as of May 8, 2015 (the “Termination Date”);

WHEREAS, the Parties have agreed to treat Executive’s resignation as a
termination of Executive’s employment by the Company without cause under the
Executive’s LTIP Award Agreements (as such term is defined herein), as
applicable; and

WHEREAS, the Parties desire to amicably resolve any dispute arising out of
Executive’s employment and termination thereof, with the understanding that such
resolution shall not constitute evidence of or be an admission of wrongful
conduct, liability, or fault on the part of Executive or the Company.

NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of the Company and Executive set forth below, the Company and
Executive, intending to be legally bound, agree as follows:

1. Resignation of Employment and Other Positions.

Effective as of the Termination Date, Executive shall resign from her position
as Senior Vice President of Strategic Operations and Initiatives and all other
titles, positions, and appointments Executive may hold with the Company or any
of its direct or indirect subsidiaries or affiliates. Executive will promptly
thereafter receive all accrued but unpaid base salary (“Salary”), unused paid
time off (both paid on the first normal payroll payment date to occur after the
Termination Date), and reimbursement of all outstanding properly incurred
business-related expenses (payable in accordance with Section 3(d)).

2. Assistance with Responsibilities.

For a period of six (6) months following the Termination Date (the “Assistance
Period”), as requested by the Company, Executive shall provide reasonable
assistance in connection with the transition of Executive’s duties and
responsibilities. The Parties agree that Executive shall spend no more than
twenty (20) hours per month providing such assistance. Executive shall not be
required to travel and shall be reimbursed (in accordance with Section 3(d)) for
any reasonable expenses incurred at the Company’s request. Executive
acknowledges and agrees that she will be providing such services as an
independent contractor and not as an employee of the Company or any affiliate.
Executive further acknowledges and agrees that the treatment of her equity
awards as provided in Section 4 below will be the sole compensation to which
Executive is entitled with respect to her services during the Assistance Period.

 

1



--------------------------------------------------------------------------------

3. Severance Pay and Benefits.

(a) The Company shall provide to Executive each of the following severance
benefits:

(i) The continued payment of Executive’s Salary for a period of twelve
(12) months immediately following the Termination Date (the “Severance Period”)
(based on the Salary in effect as of the Termination Date ($153,000 annually)),
payable during the Severance Period in accordance with the Company’s regular
payroll practices, commencing with the first payroll payment date that occurs
after the Termination Date;

(ii) A pro-rated portion of the Executive’s annual short-term incentive program
target bonus (such annual target bonus being 45% of Executive’s Salary
($68,850)) (the “Bonus”), if any, for 2015 (with such pro-ration calculated
based on the number of days elapsed during 2015 through the Termination Date,
divided by 365), but only to the extent such Bonus is earned based on
performance goals established for 2015, as applicable, under the Annual
Incentive Plan, as determined by the Compensation Committee, such Bonus to be
payable, if at all, when the Bonus would otherwise have been paid had Executive
remained employed by the Company;

(iii) Reimbursement of the reasonable attorney’s fees and expenses, not to
exceed Five Thousand and No/100 Dollars ($5,000), incurred by Executive in
connection with the negotiation and preparation of this Agreement (payable in
accordance with Section 3(d));

(iv) Provided Executive elects continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”) or similar
state laws and timely completes and returns to the Company the documents and
payments required for such election, the Company shall reimburse Executive for
the cost of COBRA continuation premiums for Executive and her dependents (as
applicable) for a period of twelve (12) consecutive months after the Termination
Date under the Company’s group medical plan to the extent that such benefits
were in effect for Executive and her dependents as of the Termination Date;
provided, that if at any time during the twelve (12) month period following the
Termination Date, Executive becomes eligible to receive health insurance from a
subsequent employer, the Company’s obligation to reimburse Executive for the
cost of COBRA continuation premiums shall immediately cease; and

(v) Executive outplacement services for a period of six (6) months immediately
following the Termination Date through a provider to be designated by the
Company.

(b) Notwithstanding the foregoing provisions of this Section 3, the Company
shall not be obligated to provide Executive with any of the severance pay or
benefits described in paragraphs (a)(i)–(v) of this Section 3 (such severance
pay and benefits, collectively the “Severance Benefits”), or the benefits
provided under Section 4(c) below, unless (i) within 30 days following the
Termination Date, (x) Executive signs and delivers the Release of Claims in

 

2



--------------------------------------------------------------------------------

favor of the Company as set forth in Exhibit A attached hereto (the “Release”),
(y) Executive has not revoked the Release, and (z) the rescission periods
provided by law have expired; and (ii) Executive is in substantial compliance
with the terms of this Agreement as of the dates of the payments. The Parties
agree that Executive received this Agreement and the Release as of the
Termination Date.

(c) Executive acknowledges and agrees that Executive is considered a “specified
employee” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), as of the Termination Date. As a result, the
payment of any amounts under this Section 3 that are considered deferred
compensation subject to Section 409A and are to be paid on account of
Executive’s separation from service shall be deferred, as required by
Section 409A(a)(2)(B)(i) of the Code, for six (6) months after the Termination
Date or, if earlier, Executive’s death (the “409A Deferral Period”). Any
payments that otherwise would have been made during the 409A Deferral Period
shall be paid in a lump sum on the first payroll date after the 409A Deferral
Period expires, and the balance of any payments shall be made as described
herein. Whenever payments under this Agreement are to be made in installments,
each such installment shall be deemed to be a separate payment for purposes of
Code Section 409A.

(d) Notwithstanding anything to the contrary contained herein, with respect to
any reimbursement of expenses, or any provision of in-kind benefits, that are
subject to Code Section 409A and related regulations or other guidance, the
following conditions shall apply: (i) the expenses eligible for reimbursement or
the amount of in-kind benefits provided in any one taxable year shall not affect
the expenses eligible for reimbursement or the amount of in-kind benefits
provided in any other taxable year, except for any medical reimbursement
providing for the reimbursement of expenses referred to in Code Section 105(b);
(ii) the reimbursement of an eligible expense shall be made no later than the
last day of the Executive’s taxable year following the taxable year in which
such expense was incurred; and (iii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.

(e) Executive acknowledges and agrees that she is not entitled to any benefits
under this Agreement or otherwise except for the benefits expressly provided
herein, accrued benefits under the Company’s 401(k) retirement plan, and the
right to continue life insurance coverage at Executive’s cost (provided that
Executive may be required to do so under an individual conversion policy).

4. Treatment of Long-Term Incentive Awards

(a) Executive and the Company acknowledge and agree that the Company has
previously granted to Executive the following equity, equity-based, and
long-term incentive awards (collectively, the “LTIP Awards”) and no others:
(i) a nonqualified stock option (an “NQSO”) for 25,000 shares of the Company’s
common stock (the “Common Stock”) granted under the Company’s 2011 Stock
Incentive Plan (the “2011 Plan”) pursuant to a Nonqualified Stock Option
Agreement, dated March 27, 2012 (the “2012 Option Award”); (ii) an NQSO for
6,429 shares of Common Stock granted under the 2011 Plan pursuant to a
Nonqualified Stock Option Agreement, dated October 1, 2014; (iii) a
performance-contingent restricted stock unit

 

3



--------------------------------------------------------------------------------

award for 2,815 shares of Common Stock granted under the 2011 Plan pursuant to a
Restricted Stock Unit Award Agreement, dated October 1, 2014; (iv) 50,000
cash-settled performance shares (a cash-based long-term incentive award) granted
under the 2011 Plan pursuant to a Cash-Settled Performance Share Award
Agreement, dated October 1, 2014; (v) a restricted stock award for 2,338 shares
of Common Stock granted under the 2011 Plan pursuant to a Restricted Stock Award
Agreement, dated October 1, 2014; and (vi) an NQSO for 2,500 shares of Common
Stock granted under the 2011 Plan pursuant to a Nonqualified Stock Option
Agreement, dated March 11, 2015.

(b) Executive and the Company acknowledge and agree that, except as set forth
below in this Section 4, (i) the LTIP Awards granted to Executive shall be
governed by the terms of the 2011 Plan and the written award agreements
described in Section 4(a) pursuant to which the Company granted the LTIP Awards
(the “LTIP Award Agreements”) (provided, however, that Executive’s resignation
shall be treated as a termination of employment by the Company without cause
under the 2011 Plan and the LTIP Award Agreements); (ii) the other terms and
conditions of the LTIP Award Agreements shall be unchanged; and (iii) Executive
has no other rights with respect to any other awards under any long-term or
equity incentive plan of the Company, whether the Company’s 2007 Management
Incentive Plan, the 2011 Plan, the Company’s 2015 Long-Term Incentive Plan, or
otherwise.

(c) All of the unvested shares underlying the 2012 Option Award shall vest in
full on the effective date of the Release, the exercise period with respect to
the 2012 Option Award shall remain outstanding until March 21, 2017 and shall
not expire after the conclusion of the ninety (90) day period following the
Termination Date, and the LTIP Award Agreement related to the 2012 Option Award
shall be deemed amended to the extent necessary to conform to the provisions of
Section 4(c) herein. The treatment of the 2012 Option Award as set forth in this
Section 4(c) is subject to Executive’s execution and non-revocation of the
Release.

(d) The Company has no obligation to notify the Executive of the pending
expiration or forfeiture of any option or other award.

5. Covenants and Continuing Obligations.

(a) Defined Terms. The following definitions shall apply to the provisions set
forth in Section 5 of this Agreement:

(i) “Business” means the business of providing installment, automobile purchase,
and retail purchase loans and related payment protection insurance to consumers.

(ii) “Confidential Information” means trade secrets and confidential information
in written, oral, electronic, and/or other form regarding the Company and/or its
businesses, operations, equipment, products, and employees, including, but not
limited to (i) the identities of customers and key vendors and relationships and
potential customers and key vendors and relationships; (ii) business methods,
practices, strategies, forecasts, pricing, customer lists, and marketing
techniques; (iii) the identities of brokers, licensors, vendors, and other
suppliers and the identities of contact persons at such brokers, licensors,
vendors, and other

 

4



--------------------------------------------------------------------------------

suppliers; (iv) the identities of key Company employees; (v) advertising and
sales materials, research, technology, intellectual property rights, training
materials and techniques, computer software, and related materials; (vi) other
facts and financial and other business information concerning the Company or
relating to its business, operations, financial condition, results of
operations, and prospects; and (vii) all other information that the Company
tries to keep confidential and that has commercial value or is of such a nature
that its unauthorized disclosure would be detrimental to the Company’s
interests. Notwithstanding the foregoing, “Confidential Information” will not
include information that is approved for public release by the Company or
information that Executive can demonstrate (i) is already in or has subsequently
entered the public domain, other than as a result of any breach of this
Agreement by Executive, (ii) was in the possession of or known to Executive
prior to Executive’s employment with the Company and is not subject to
confidentiality restrictions, (iii) was obtained from a third party not in
violation of any agreement with, or duty of confidentiality to, the Company, or
(iv) was independently developed by Executive without use of or reference to the
Company’s Confidential Information.

(iii) “Person” means an individual, a corporation, a partnership, a limited
liability company, an association, a trust, a joint stock corporation, a joint
venture, an unincorporated organization or any federal, state, county, city,
municipal or other local or foreign government or any subdivision, authority,
commission, board, bureau, court, administrative panel or other instrumentality
thereof.

(b) Confidentiality. Executive acknowledges that during her employment with the
Company, Executive was given, in connection with the conduct of the Business,
access and exposure to Confidential Information. Executive agrees that she will
not at any time, except as directed by the Company, use for herself or others,
directly or indirectly, any such Confidential Information, and except as
required by law or as directed by the Company, Employee will not disclose such
Confidential Information, directly or indirectly, to any other Person or use,
lecture upon, or publish any of the Confidential Information. All physical
property and all notes, memoranda, files, records, writings, documents, and
other materials of any and every nature, written or electronic, that Executive
has prepared, developed, or received in the course of her association with the
Company and that relate to or are useful in any manner to the Business or any
other business conducted by the Company, are and will remain the sole and
exclusive property of the Company. Executive represents and agrees that she has
not and will not remove from the Company’s premises any such physical property,
the original, “soft copy,” or any reproduction of any such materials nor the
information contained therein, and all such physical property, materials, and
information in her possession or under her custody or control will be
immediately turned over to the Company.

(c) Covenant Not to Hire or Solicit Employees. Executive agrees that, for a
period of two (2) years immediately following the Termination Date, she shall
not, directly or indirectly, on behalf of herself or any other Person, hire any
employee of the Company or solicit or encourage any employee of the Company to
leave employment with the Company.

(d) Non-Disparagement. Executive agrees not to make any disparaging remarks, or
any remarks that could reasonably be construed as disparaging, regarding the
Company or its officers, directors, employees, stockholders, representatives, or
agents.

 

5



--------------------------------------------------------------------------------

(e) Reasonableness of Restrictions. Executive has carefully read and considered
the provisions of Section 5 and, having done so, agrees that the restrictions,
including, but not limited to, the time period of restriction, are fair and
reasonable and are reasonably required for the protection of the interests of
the Company and its officers, directors, stockholders, and other employees. In
the event that, notwithstanding the foregoing, any paragraph or provision of
Section 5 shall be held to be invalid or unenforceable, the remaining
paragraph(s) or provision(s) thereof shall nevertheless continue to be valid and
enforceable as though the invalid or unenforceable paragraph(s) or provision(s)
had not been included therein. In the event that any provision of Section 5
relating to the time period of restriction and/or related aspects is found by a
court of competent jurisdiction to exceed the maximum restrictiveness such court
deems reasonable and enforceable, then it is the express desire and intent of
both the Company and Executive that such provision not be rendered invalid
thereby, but rather that the duration, scope, or nature of the restriction be
deemed reduced or modified to the extent necessary to render such provision
reasonable, valid, and enforceable. The time period restriction and/or related
aspects deemed reasonable and enforceable by the court shall then become, and
thereafter be, the maximum restriction in such regard, and the provision, as
reformed, shall remain valid and enforceable. The Company and Employee
acknowledge that this Section 5(e) is contractual in nature and expressly grant
a court of competent jurisdiction the authority to effectuate this contractual
provision.

(f) Breach of Restrictive Covenants. Executive acknowledges that this Agreement
is designed and intended only to protect the legitimate business interests of
the Company and that the restrictions imposed by this Agreement are necessary,
fair, and reasonably designed to protect those interests. Executive further
acknowledges that the Company has given her access to certain Confidential
Information, and that the use of such Confidential Information by her on behalf
of some other Person (including herself) would cause irreparable harm to the
Company. Executive also acknowledges that the Company has invested considerable
time and resources in developing its relationships with its vendors and
customers and in training the Company’s employees, the loss of which similarly
would cause irreparable harm to the Company. Without limitation, Executive
agrees that if she should breach or threaten to breach any of the restrictive
covenants contained in Section 5 of this Agreement, the Company may, in addition
to seeking other available remedies, apply for the immediate entry of an
injunction restraining any actual or threatened breaches or violations of said
provisions or terms by Executive. If, for any reason, any of the restrictive
covenants or related provisions contained in Section 5 of this Agreement should
be held invalid or otherwise unenforceable, it is agreed the court shall
construe the pertinent Section(s) or provision(s) so as to allow its enforcement
to the maximum extent permitted by applicable law. Executive further agrees that
any claimed Company breach of this Agreement shall not prevent, or otherwise be
a defense against, the enforcement of any restrictive covenant or other
Executive obligation herein.

(g) Executive Representations. Executive represents that the restrictions on her
business provided in this Agreement are fair and protect the legitimate business
interests of the Company. Executive represents further that the consideration
for this Agreement is fair and adequate, and that even if the restrictions in
this Agreement are applied to her, she shall still be able to earn a good and
reasonable living from those activities, areas, and opportunities not restricted
by this Agreement. Employee represents further she has had an opportunity to
consult with independent counsel concerning this Agreement and is not relying on
the Company or its counsel for any related legal, tax, or other advice.

 

6



--------------------------------------------------------------------------------

(h) Order to Disclose; Limited Disclosure Permitted. In the event that Executive
is required by law or court order to reveal any Confidential Information,
Executive agrees to give prompt notice thereof to the Company and shall use her
best efforts, at the Company’s request and expense, to disclose: (a) such
Confidential Information only pursuant to a protective order which provides
measures to maintain the confidential nature of the Confidential Information,
(b) only that portion of the Confidential Information as is necessary to meet
the requirements of such law or court order, and (c) such Confidential
Information only to those Persons as required by such law or court order.
Notwithstanding the foregoing, nothing in this Agreement prohibits Executive
from reporting possible violations of federal law or regulation to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, Congress, or any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation. Executive does not need
the prior authorization of the Company to make any such reports or disclosures
and is not required to notify the Company that she has made or will make such
reports or disclosures.

6. Miscellaneous.

(a) Excess Benefits. Executive acknowledges that this Agreement provides
benefits in excess of benefits to which she would be entitled under any Company
policies or severance plans, and such benefits are provided in lieu of any other
payments or benefits, rather than in addition to them.

(b) Tax Matters. Executive acknowledges that the Company shall deduct from any
compensation payable to Executive or payable on her behalf under this Agreement
all applicable federal, state, and local income and employment taxes and other
taxes and withholdings required by law. Executive acknowledges that the Company
has made no representation or warranty regarding the tax consequences associated
with the benefits described under this Agreement, that Executive agrees to pay
any federal, state, and local taxes for which she may be personally liable as a
result of the benefits conveyed under this Agreement, and that the Company has
no obligation to achieve any certain tax result for Executive.

(c) Company Approvals. The Company represents and warrants to Executive that it
(and to the extent required, the Board and the Compensation Committee) has taken
all corporate action necessary to authorize this Agreement.

(d) Continuing Cooperation. Until the expiration of the applicable statutes of
limitations, Executive agrees to provide continuing cooperation to the Company
in the defense of any asserted or unasserted claims, charges or lawsuits pending
against it. Such cooperation shall include, but not be limited to, providing the
Company with information, affidavits, deposition testimony or testimony as a
witness in any forum; provided, however, that compliance with this Section 6(d)
will not be enforced in such a way as to impose an undue burden upon Executive.
Executive also agrees to participate in joint messages to financial institutions
and oversight agencies.

 

7



--------------------------------------------------------------------------------

(e) No Mitigation. In no event shall Executive be obligated to seek other
employment or take any other action to mitigate the amounts payable to Executive
under any of the provisions of this Agreement, nor shall the amount of any
payment hereunder be reduced by any compensation earned as a result of
Executive’s employment by another employer, except that any continued Separation
Benefits may be reduced as provided for by Section 3(a)(iv) of this Agreement.

(f) Beneficiary. If Executive dies before receiving all of the amounts payable
to her in accordance with the terms and conditions of this Agreement, such
amounts shall be paid to the beneficiary (“Beneficiary”) designated by Executive
in writing to the Company during her lifetime, or if no such Beneficiary is
designated, to Executive’s estate. Executive may change her designation of
Beneficiary or Beneficiaries at any time or from time to time without the
consent of any prior Beneficiary, by submitting to the Company in writing a new
designation of Beneficiary.

(g) Governing Law; Jurisdiction; Venue. All matters relating to the
interpretation, construction, application, validity and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without giving
effect to any choice or conflict of law provision or rule, whether of the State
of Delaware or any other jurisdiction, that would cause the application of laws
of any jurisdiction other than the State of Delaware. Executive and the Company
knowingly and voluntarily agree that any controversy or dispute arising out of
or otherwise related to this Agreement, including any employment or statutory
claim, shall be tried exclusively, without jury, and consent to personal
jurisdiction in the state courts of Greenville, South Carolina or the United
States District Court for the District of South Carolina, as appropriate.

(h) Entire Agreement. Except as otherwise provided herein, the Agreement
contains the entire agreement of the parties relating to the subject matter
hereof and supersedes all prior agreements and understandings with respect to
such subject matter, and the Parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
that are not set forth herein.

(i) Amendments. No amendment or modification of this Agreement shall be deemed
effective unless made in writing and signed by the parties hereto.

(j) No Waiver. No term or condition of this Agreement shall be deemed to have
been waived, except by a statement in writing signed by the party against whom
enforcement of the waiver is sought. Any written waiver shall not be deemed a
continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

(k) Assignment. This Agreement shall not be assignable, in whole or in part, by
either party without the written consent of the other party, except that the
Company may, without the written consent of Executive, assign its rights and
obligations under this Agreement to any corporation or other business entity
(i) with which the Company may merge or consolidate, or (ii) to which the
Company may sell or transfer all or substantially all of its assets or capital
stock.

 

8



--------------------------------------------------------------------------------

(l) Separate Representation. Executive hereby acknowledges that she has sought
and received independent advice from counsel of Executive’s own selection in
connection with this Agreement and has not relied to any extent on any director,
officer, or stockholder of, or counsel to, the Company in deciding to enter into
this Agreement.

(m) Notices. Any notice hereunder shall be in writing and shall be deemed to
have been duly given if delivered by hand, sent by reliable next-day courier, or
sent by registered or certified mail, return receipt requested, postage prepaid,
to the party to receive such notice addressed as follows:

If to the Company:

Regional Management Corp.

509 West Butler Road

Greenville, SC 29607

P.O. Box 776

Mauldin, SC 29662

Facsimile No.: (864) 422-8035

Attention: Brian J. Fisher, Vice President and General Counsel

with a copy to:

Womble Carlyle Sandridge & Rice, LLP

550 South Main Street, Suite 400

Greenville, SC 29601

Attention: Elizabeth O. Temple

If to Executive:

A. Michelle Masters, at the residence address in the Company’s personnel records
as of the Termination Date

or addressed to such other address as may have been furnished to the sender by
notice hereunder. All notices shall be deemed given on the date on which
delivered if delivered by hand or on the date sent if sent by overnight courier
or certified mail, except that notice of change of address will be effective
only upon receipt by the other party.

(n) Counterparts. This Agreement may be executed in any number of counterparts,
and such counterparts executed and delivered, each as an original, shall
constitute but one and the same instrument.

(o) Severability. Subject to Section 5 hereof, to the extent that any portion of
any provision of this Agreement shall be invalid or unenforceable, it shall be
considered deleted herefrom and the remainder of such provision and of this
Agreement shall be unaffected and shall continue in full force and effect.

 

9



--------------------------------------------------------------------------------

(p) Captions and Headings. The captions and paragraph headings used in this
Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof. For the sake of clarity, references to “Section(s)” herein shall refer
to the corresponding Sections of this Agreement.

[Signature page immediately following]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and the Company have executed this Separation
Agreement as of the date first above written.

 

REGIONAL MANAGEMENT CORP. By

/s/ Brian J. Fisher

BRIAN J. FISHER Its VICE PRESIDENT AND GENERAL COUNSEL

/s/ A. Michelle Masters

A. MICHELLE MASTERS

 

11



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

This Release of Claims (“Agreement”) is made and entered into by and between
Regional Management Corp. (the “Company”) and A. Michelle Masters (the
“Executive”).

BACKGROUND

A. The Company and Executive are parties to a Separation Agreement that, among
its terms, provides that the Company will pay Executive certain individually
tailored severance benefits (the “Severance”) and provide benefits related to
Executive’s equity and equity-based compensation (the “Equity Award Benefits”)
in connection with the termination of Executive’s employment thereunder (the
“Separation Agreement”).

B. Under the Separation Agreement, the Company is not obligated to pay the
Severance or provide the Equity Award Benefits unless Executive has signed a
release of claims in favor of the Company. The parties intend this Agreement to
be that release of claims.

NOW, THEREFORE, based on the foregoing and the terms and conditions below, the
Company and Executive, desiring to amicably resolve any and all existing and
potential disputes between them as of the date each executes this Agreement, and
in consideration of the obligations and undertakings set forth below and
intending to be legally bound, agree as follows.

1. Company’s Obligations. In return for “Executive’s Obligations” (as defined in
Section 2 below), and provided that Executive signs this Agreement and does not
exercise Executive’s rights to revoke or rescind Executive’s waivers of certain
discrimination claims (as described in Section 5 below), the Company will pay to
Executive the Severance and provide the Equity Award Benefits as provided in the
Separation Agreement.

2. Executive’s Obligations. In return for the Company’s Obligations in Section 1
above, Executive knowingly and voluntarily agrees to the following:

(a) Executive hereby fully, finally and forever releases, waives, and
discharges, to the maximum extent that the law permits, any and all legal,
equitable and administrative claims, actions, causes of action, suits, debts,
accounts, judgments and demands (collectively, “Claims”) against the Company or
any of its direct or indirect subsidiaries or affiliates that Executive has
through the date on which Executive signs this Agreement. This full and final
release, waiver, and discharge extends to all and each of every legal, equitable
and administrative Claim(s) of any kind or nature whatsoever including, without
limitation, the following:

(i) All Claims that Executive has now, whether or not Executive now knows about
or suspects such claims;

(ii) All Claims for attorney’s fees;

(iii) All rights and claims of age discrimination and retaliation under the Age
Discrimination in Employment Act (“ADEA”) as amended by the Older Workers
Benefit

 

12



--------------------------------------------------------------------------------

Protection Act of 1990 (“OWBPA”); and discrimination and retaliation claims of
any kind or nature whatsoever under federal, state, or local law, including, for
example, claims of discrimination and retaliation under Title VII of the Civil
Rights Act of 1964, and the Americans With Disabilities Act (“ADA”);

(iv) All Claims arising out of Executive’s employment and Executive’s separation
from employment with the Company including, for example, any alleged breach of
contract, breach of implied contract, wrongful or illegal termination,
defamation, invasion of privacy, fraud, promissory estoppel, and infliction of
emotional distress;

(v) All Claims for any other compensation, including vacation pay, other paid
time off, severance pay, other severance benefits, incentive opportunity pay,
other grants of incentive compensation, grants of stock, and stock options;

(vi) All Claims under the Employee Retirement Security Act of 1974, as amended
(“ERISA”); and

(vii) All Claims for any other alleged unlawful employment practices arising out
of or relating to Executive’s employment or separation from employment with the
Company.

(b) Executive will not commence any civil actions against the Company except as
necessary to enforce its obligations under this Agreement and the Separation
Agreement. The Severance that Executive is receiving in the Separation Agreement
has a value that is greater than anything to which Executive is entitled. Other
than what Executive is receiving in the Separation Agreement, the Company owes
Executive nothing else in return for Executive’s Obligations.

3. Certain Definitions. For purposes of Section 2, “Executive” means A. Michelle
Masters and any person or entity that has or obtains any legal rights or claims
through A. Michelle Masters. Further, the “Company” means Regional Management
Corp. and any parent, subsidiary, and affiliated organization or entity in the
present or past related to Regional Management Corp., and any past and present
officers, directors, members, governors, attorneys, employees, agents, insurers,
successors, and assigns of, and any person who acted on behalf of or instruction
of Regional Management Corp.

4. Other Provisions.

(a) The Company has paid or will pay Executive in full for all reimbursable
business expenses, earned annualized salary, earned unpaid bonus pay, and any
other earnings through the last day of Executive’s employment.

(b) Nothing in this Agreement affects Executive’s rights in any qualified
retirement or welfare benefit plan or program in which Executive was a
participant while employed by the Company. The terms of such plans and programs
control Executive’s rights with respect thereto.

 

13



--------------------------------------------------------------------------------

(c) The Company will indemnify Executive as permitted by and pursuant to any
agreement or policy that the Company has adopted relating to indemnification of
directors, officers, and employees, and as permitted by and pursuant to any
provision of the Company’s certificate of incorporation or by-laws relating to
such indemnification.

(d) Executive will continue to be covered as permitted by and pursuant to any
policy of directors and/or officers liability insurance policy on the terms and
conditions of the applicable policy documents.

5. Executive’s Rights to Counsel, Consider, Revoke and Rescind.

(a) The Company hereby advises Executive to consult with an attorney prior to
signing this Agreement.

(b) Executive further understands that Executive has 21 days to consider
Executive’s release of rights and claims of age discrimination under the ADEA
and OWBPA, beginning the date on which Executive receives this Agreement.
Executive agrees that she was provided this Agreement on May 8, 2015 for
consideration. If Executive signs this Agreement, Executive understands that
Executive is entitled to revoke Executive’s release of any rights or claims
under the ADEA and OWBPA within seven days after Executive has executed it, and
Executive’s release of any rights or claims under the ADEA and OWBPA will not
become effective or enforceable until the seven-day period has expired. To
revoke such release, Executive must put the rescission in writing and deliver it
to the Company by hand or mail within the seven day period. If Executive
delivers the rescission by mail it must be: (i) postmarked within 7 calendar
days after the date on which Executive signs this Agreement; (ii) addressed to
the Company, c/o Brian J. Fisher, 509 West Butler Road Greenville, SC 29607; and
(iii) sent by certified mail return receipt requested.

If Executive revokes or rescinds Executive’s waivers of discrimination claims as
provided above, Executive shall not be entitled to receive the Severance or the
Equity Award Benefits.

6. Non-Admission. The Company and Executive enter into this Agreement expressly
disavowing fault, liability and wrongdoing, liability at all times having been
denied. Neither this Agreement, nor anything contained in it, will be construed
as an admission by either of them of any liability, wrongdoing or unlawful
conduct whatsoever. If this Agreement is not executed, no term of this Agreement
will be deemed an admission by either party of any right that he/it may have
with or against the other.

7. No Oral Modification or Waiver. This Agreement may not be changed orally. No
breach of any provision hereof can be waived by either party unless in writing.
Waiver of any one breach by a party will not be deemed to be a waiver of any
other breach of the same or any other provision hereof.

8. Governing Law. This Agreement will be governed by the substantive laws of the
State of Delaware without regard to conflicts of law principles.

 

14



--------------------------------------------------------------------------------

9. Forum Selection-Jurisdiction and Venue. Executive and the Company knowingly
and voluntarily agree that any controversy or dispute arising out of or
otherwise related to this Agreement, including any employment or statutory
claim, shall be tried exclusively, without jury, and consent to personal
jurisdiction in the state courts of Greenville, South Carolina or the United
States District Court for the District of South Carolina, as appropriate.

10. Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart will be deemed to be an original instrument, and all
such counterparts together will constitute but one agreement.

11. Blue Pencil Doctrine. In the event that any provision of this Agreement is
unenforceable under applicable law, the validity or enforceability of the
remaining provisions will not be affected. To the extent any provision of this
Agreement is judicially determined to be unenforceable, a court of competent
jurisdiction may reform any such provision to make it enforceable. The
provisions of this Agreement will, where possible, be interpreted so as to
sustain its legality and enforceability.

12. Agreement Freely Entered Into. Executive and the Company have voluntarily
and free from coercion entered into this Agreement. Each has read this Agreement
carefully and understands all of its terms, and has had the opportunity to
discuss this Agreement with her/its own attorney prior to its execution. In
agreeing to sign this Agreement, neither party has relied on any statements or
explanations made by the other party, their respective agents or attorneys
except as set forth in this Agreement. Both parties agree to abide by this
Agreement.

 

Dated:

 

 

A. Michelle Masters Dated:

 

Regional Management Corp. By:

 

Its:

 

 

15